DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  claims 11 and 17 state “the curvature”, however the curvature was not previously introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muff (U.S. 10,076,075).
Regarding claim 16, Muff discloses an applicator assembly configured to be coupled to a support boom of an agricultural vehicle that is moveable across a surface, the applicator assembly comprising:
a resilient body (32,34) configured to be coupled to the support boom;
a foot (20) coupled to the body, the foot configured to engage the surface;
a first nozzle (1000) configured to be adjustably slidable along the body (via 2000 and 3000), the first nozzle configured to dispense agricultural matter; and

wherein the second nozzle is configured to move relative to the support boom in response to the body flexing relative to the support boom (flexes at 35).
Regarding claim 17, wherein the body does not include a curvature while the foot is spaced from the surface during operation.
Regarding claim 18, the body includes a curvature while the foot engages the surface during operation (as exampled in Fig. 3B).
Regarding claim 19, the foot is selectively coupled to the body (can be removed).
Regarding claim 20, the foot includes a material that has a greater stiffness than a material of the body (at least compared to 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (U.S. 3,478,967) in view of NIssley (U.S. 1,526,642).

a chassis (not shown but required to house and contain various components);
a traction member coupled to the chassis (not shown, but tractors require wheels or tracks in order to operate as intended), the traction member configured to engage the surface and move the chassis in the forward direction relative to the surface; 
a holding tank (Column 3, Lines 1-5) coupled to the chassis, the holding tank configured to support agricultural matter, 
a support boom (12) coupled to the chassis; and 
a plurality of applicator assemblies (Fig. 1), each application assembly of the plurality of applicator assemblies including 
a resilient body (20, 22,24, 26,28,30) coupled to the support boom, the body including a convex side in a forward direction during operation (as shown in Fig. 1 and 2, if the body impacts ground or objects in the forward path of travel), wherein the body is non-hollow (at least components, such as 22,24,26,28) and non pivotably coupled to the support boom, and
a nozzle (40), the nozzle in communication with the holding tank and configured to dispense the agricultural matter, wherein the nozzle is configured to move relative to the support boom in response to the applicator assembly flexing relative to the support boom.
Horton fails to disclose the applicator assemblies include a foot coupled to the body.
However, Nissely teaches an agricultural vehicle with a plurality of applicator assemblies (as shown in Fig. 1 and 2), wherein the applicator assemblies include a foot (9) coupled to a body (8), configured to be biased into engagement with the surface via the resiliency of the body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized a foot as taught by Nissely, since doing so would yield predictable results, namely, 
Regarding claims 2 and 11, Horton discloses the body does not include the convex side/curvature while the foot is spaced from the surface during operation (as shown in Fig. 1, i.e. not impacting or striking any objects or ground).
Regarding claims 3 and 12, the body includes the convex side while the foot engages the surface during operation (as shown in Fig. 1 and 2, Column 3, Lines 40-45 of Horton; also Page 2, Lines  88-100 of Nissely).
Regarding claims 4 and 13, each applicator assembly of the plurality of applicator assemblies includes a mount (16) that rigidly couples the body to the support boom.
Regarding claims 5 and 14, the body is coupled to the mount at a coupling location, wherein a first distance is measured from an apex of the foot to the coupling location while the foot is configured to be spaced from the surface, wherein a second distance is measured from a contact point on the foot to the coupling location while the foot is configured to engage the surface, and wherein the first distance is greater than the second distance (inherent property of the body being deflected and bending).
Regarding claim 7, the foot, of Nissely, is selectively coupled to the body (can be removed).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton and Nissely.
Regarding claim 8, Horton in view of Nissely discloses the invention as described above, but fails to disclose the foot includes a material that has a greater stiffness than a material of the body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any material for the foot and body, including a stiffer material for the 
Regarding claim 9, Horton and Nissely disclose the invention as describe above, but fails to disclose additional holding tanks and nozzles. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included any number of holding tanks and nozzles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, including additional holding tanks and nozzles is well-known for providing different materials without having to unload and reload a single container, and also allow for mixing of different material sprays and required for the intended use e.g. pesticide, fertilizing, and/or watering.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton and Nissely, as applied above, and further in view of Etherridge et al. (U.S. 4,479,610).
Regarding claims 6 and 15, Horton and Nissely disclose the invention as described above, but fail to disclose the applicator assemblies includes a bracket supporting the nozzle, wherein the nozzle is adjustable to change a dispensing direction of the nozzle relative to the bracket.
However, Etherridge teaches an applicator assembly (10) which includes a bracket (20) supporting a nozzle (70), wherein the nozzle is adjustable to change a dispensing direction of the nozzle relative to the bracket.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752